Citation Nr: 1128589	
Decision Date: 08/02/11    Archive Date: 08/10/11

DOCKET NO.  10-45 126	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO)
in Salt Lake City, Utah


THE ISSUES

1.  Entitlement to an increased (compensable) rating for hypertension.

2.  Entitlement to an increased (compensable) rating for bilateral pes planus with bilateral plantar fasciitis.

3.  Entitlement to an increased (compensable) rating for pseudofolliculitis barbae (PFB).


REPRESENTATION

Veteran represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

M. Vavrina, Counsel


INTRODUCTION

The Veteran served on active duty from May 1987 to December 2008 with an additional six months and eight days.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a December 2009 rating decision issued by the VA RO in Salt Lake City, Utah, as part of the Benefits Delivery at Discharge (BDD) program.  The purpose of the BDD program is to help ensure a smooth transition from military to civilian status by allowing service members to file pre-discharge claims for disability compensation with VA.  In order to facilitate the quick processing of claims under the BDD program, the Virtual VA paperless claims processing system is utilized.  Instead of paper, a highly secured electronic repository is used to store and review every document involved in the claims process.  The use of this system allows VA to leverage information technology in order to more quickly and accurately decide a Veteran's claim for benefits.  

Because the current appeal was processed as part of the Virtual VA system, any future consideration of this Veteran's case should take into consideration the existence of this electronic record.

In April 2011, the Veteran testified during a Travel Board hearing before the undersigned Acting Veterans Law Judge at the Waco, Texas RO; a copy of the transcript is in the record. 

The issue of entitlement to a temporary total rating due to convalescence following surgery on March 2, 2011, under the provisions of 38 C.F.R. § 4.30, has been raised by the record, but has not been adjudicated by the Agency of Original Jurisdiction (AOJ).  Therefore, the Board does not have jurisdiction over it, and it is referred to the AOJ for appropriate action. 

The issues of entitlement to increased ratings for bilateral pes planus with bilateral plantar fasciitis and for PFB are addressed in the REMAND portion of the decision below and are REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.


FINDING OF FACT

Throughout the pendency of the appeal, the Veteran's hypertension has required continuous medication for control, but has not been manifested by a diastolic pressure of predominantly 100 or more or systolic pressure of predominantly 160 or more.


CONCLUSION OF LAW

The criteria for a 10 percent rating for hypertension are met.  38 U.S.C.A. §§ 1155, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.321, 4.1-4.7, 4.119, Diagnostic Code 7101 (2010).


REASONS AND BASES FOR FINDING AND CONCLUSION

I. Duties to Notify and Assist

The Veterans Claims Assistance Act (VCAA), codified at 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, and 5126 (West 2002 & Supp. 2010), was signed into law on November 9, 2000.  Implementing regulations were created, codified at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, and 3.326 (2010).

VCAA notice consistent with 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) must: (1) inform the claimant about the information and evidence not of record that is necessary to substantiate the claim; (2) inform the claimant about the information and evidence that VA will seek to provide; and (3) inform the claimant about the information and evidence that the claimant is expected to provide.  See 73 Fed. Reg. 23,353-356 (Apr. 30, 2008).

VA's notice requirements also apply to all five elements of a service-connection claim: Veteran status, existence of a disability, a connection between a Veteran's service and the disability, degree of disability, and effective date of the disability. Dingess v. Nicholson, 19 Vet. App. 473 (2006).  In rating cases, a claimant must be provided with information pertaining to assignment of disability ratings (to include the rating criteria for all higher ratings for a disability), as well as information regarding the effective date that may be assigned.  Id.

The United States Court of Appeals for Veterans Claims (Court) held in Pelegrini v. Principi, 18 Vet. App. 112 (2004) that to the extent possible the VCAA notice, as required by 38 U.S.C.A. § 5103(a), must be provided to a claimant before an initial decision on a claim for VA benefits.  Pelegrini, 18 Vet. App. at 119-20.  However, VA's notice requirements may, nonetheless, be satisfied if any errors in the timing or content of such notice are not prejudicial to the claimant.  Id.  The Court also had held that at a minimum, adequate VCAA notice in an increased rating claim required that VA notify the claimant that, to substantiate such a claim: (1) the claimant must provide, or ask VA to obtain, medical or lay evidence demonstrating a worsening or increase in severity of the disability and the effect that worsening has on the claimant's employment and daily life; (2) if the diagnostic code under which the claimant is rated contains criteria necessary for entitlement to a higher disability rating that would not be satisfied by the claimant demonstrating a noticeable worsening or increase in severity of the disability and the effect of that worsening has on the claimant's employment and daily life (such as a specific measurement or test result), the Secretary must provide at least general notice of that requirement to the claimant; (3) the claimant must be notified that, should an increase in disability be found, a disability rating will be determined by applying relevant diagnostic codes; and (4) the notice must also provide examples of the types of medical and lay evidence that the claimant may submit (or ask VA to obtain) that are relevant to establishing entitlement to increased compensation. Vazquez-Flores v. Peake (Vazquez-Flores I), 22 Vet. App. 37 (2008) vacated in part by Vazquez- Flores v. Shinseki (Vazquez-Flores II), 580 F.3d 1270 (Fed. Cir. 2009).  In the latter case, the United States Court of Appeals for the Federal Circuit (Federal Circuit) overturned the requirement that VA provide notice that the claim could be substantiated by evidence of a disability's impact on daily life and that VA provide notice with regard to potential diagnostic code criteria (element 2).

In a June 2009 pre-rating letter, VA provided notice to the Veteran regarding what information and evidence was needed to substantiate his claim for an increased rating for hypertension, as well as what information and evidence must be submitted by him, and what information and evidence would be obtained by VA, consistent with the statutory and regulatory requirements and the holdings in Pelegrini, Dingess and Vazquez-Flores I and II.  Further, in the September 2010 statement of the case (SOC), VA set forth the criteria for a higher rating for hypertension and readjudicated the claim, which is sufficient under Dingess.  

The Board notes that the Veteran's claim was not readjudicated following his notification of the criteria for a higher rating.  See Mayfield v. Nicholson, 499 F.3d 1317, 1323 (Fed. Cir. 2007); Prickett v. Nicholson, 20 Vet. App. 370, 376 (2006).  Notwithstanding, the Veteran has neither alleged nor proven that prejudice resulted from the RO not readjudicating his claim, and therefore, the Board determines that none resulted.  See Shinseki v. Sanders, 129 S.Ct. 1696, 1704, 1705, 1706 (noting that "the party that seeks to have a judgment set aside because of an erroneous ruling carries the burden of showing that prejudice resulted").  

The Board also finds that all relevant evidence necessary for an equitable resolution of the issue decided herein on appeal has been identified and obtained, to the extent possible.  The evidence of record includes the Veteran's service treatment records, available VA medical records, and statements from the Veteran addressing the severity of his disabilities.  The Veteran was afforded VA examinations in November 2008 and in May and September of 2010.  The Board finds that these examinations, along with the other evidence of record, are adequate for rating purposes as all of the VA examiners provided a detailed clinical evaluations.  See Barr v. Nicholson, 21 Vet. App. 303 (2007).  The Veteran testified at a hearing in April 2011.  During this hearing, the Board suggested the submission of evidence that would assist the Veteran in substantiating his claims.  Specifically, the Board suggested that the Veteran submit lay statements from people who had observed the symptoms of his disabilities.  See Bryant v. Shinseki, 23 Vet. App. 488 (2010).  Copies of the hearing testimony and various written statements provided by the Veteran, or on his behalf, have been associated with the claims file.  Thus, the Board finds that no further assistance is warranted.  Under these circumstances, the Board concludes that the Veteran has been accorded ample opportunity to present evidence and argument in support of the issue decided herein on appeal.

II. Analysis

Disability evaluations are determined by application of the criteria set forth in the VA's Schedule for Rating Disabilities, which is based on average impairment in earning capacity.  38 U.S.C.A. § 1155; 38 C.F.R. Part 4 (2010).  When a question arises as to which of two ratings apply under a particular diagnostic code, the higher rating is assigned if the disability more closely approximates the criteria for the higher rating.  38 C.F.R. § 4.7.  After careful consideration of the evidence, any reasonable doubt remaining is resolved in favor of the Veteran.  38 C.F.R. § 4.3.

The Veteran's entire history is to be considered when making disability evaluations.  See generally 38 C.F.R. § 4.1; Schafrath v. Derwinski, 1 Vet. App. 589 (1995).  Where entitlement to compensation already has been established and an increase in the disability rating is at issue, it is the present level of disability that is of primary concern.  See Francisco v. Brown, 7 Vet. App. 55, 58 (1994).  However, separate ratings may be assigned for separate periods of time based on the facts found. This practice is known as "staged" ratings.  See Hart v. Mansfield, 21 Vet. App. 505 (2007).

When there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter, the Secretary shall give the benefit of the doubt to the claimant.  38 U.S.C.A. § 5107; see also Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990).

Since the award of service connection, in a March 2009 rating decision, the Veteran's hypertension has been rated as noncompensable under Diagnostic Code 7101, which pertains to hypertensive vascular disease (hypertension and isolated systolic hypertension).  Diagnostic Code 7101 provides for a 10 percent rating where diastolic pressure is predominantly 100 or more; systolic pressure is predominantly 160 or more; or where an individual has a history of diastolic pressure that is predominantly 100 or more which requires continuous medication for control.  A 20 percent rating may be assigned with diastolic pressure predominantly 110 or more or systolic pressure predominantly 200 or more.  Diastolic pressure of 120 or more is rated as 40 percent disabling and a maximum 60 percent rating is warranted for diastolic pressure of 130 or more.  38 C.F.R. § 4.104, Diagnostic Code 7101 (2010).  Where the criteria for a compensable rating under a diagnostic code are not met, and the schedule does not provide for a zero percent rating, as in Diagnostic Code 7101, a zero percent evaluation will be assigned when the required symptomatology is not shown.  38 C.F.R. § 4.31 (2010).

The Veteran has not been found to have hypertensive heart disease.  Accordingly, the Board will consider entitlement to a compensable rating for hypertension only.

The Veteran contends that a compensable rating is warranted for hypertension.  In various statements, he indicates that he has been taking medication for control of hypertension since 2002 with changes to Lisinopril/hydrochlorothiazide (HCTZ) dosages.   

During the April 2011 hearing, the Veteran indicated that he had been to the Temple VA urgent care clinic for blood pressure medication and that he takes 20 mg of Lisinopril daily for control.  He testified that, when his blood pressure was checked earlier that day it was 169/97.  

Service treatment records reveal that the Veteran has been on medication for control of his hypertension since 2005.  During service, his hypertension was not manifested by a diastolic pressure of predominantly 100 or more or systolic pressure of predominantly 160 or more.

During a November 2008 VA pre-discharge examination, the Veteran complained of nausea, blurred vision and dizziness with increased blood pressure, which was being treated with 25 mg HCTZ daily for control.  On examination, blood pressure readings were 120/80, 114/72 and 124/86.  
 
Generally, since the grant of service connection, the Veteran's hypertension has not been manifested by a diastolic pressure of predominantly 100 or more or systolic pressure of predominantly 160 or more.  Exceptions were: 160/89 (February 2009); 169/113 (September 2009); 167/99 (December 2009); and 167/105 (June 2010).  During a November 2009 VA rheumatology visit, initially the Veteran's blood pressure reading was 182/126 and it continued to go down to 159/94 as the visit progressed and the Veteran told the VA physician that he had failed to take his blood pressure medications that day.  The VA physician informed the Veteran that both nonsteroidals as well as prednisone can elevate blood pressure and it was very important that the Veteran took his blood pressure medicine at all times.

During a September 2009 VA examination, the Veteran reported that he was on 20 mg Lisinopril/12.5 mg HCTZ once a day without any side effects.  Blood pressure readings were 148/94, 140/85, and 141/88.  No arteriosclerotic complications of hypertension were present.  The diagnosis was chronic essential hypertension.

Based on the above, and resolving all doubt in the Veteran's favor, the Board concludes that the Veteran's hypertension more nearly approximates the criteria for a 10 percent rating, during the entire appeal period.  38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102.  

As the Veteran retains good control of his hypertension when he takes his medication and has had only two diastolic pressure readings of more than 110 and only five systolic pressure readings of 160 or more, the evidence is against a finding that the disability approximates the criteria for a rating in excess of 10 percent.  38 C.F.R. §§ 4.7, 4.21 (2010).  Accordingly, a rating in excess of 10 percent is not warranted.

Extraschedular and Total Rating Based on Individual Unemployability (TDIU)
Considerations

The Board has considered whether referral for an extraschedular rating is warranted.  In this case, the Veteran's blood pressure has been elevated at times and his hypertension requires medication for control.  The rating schedule contemplates these symptoms.  See Thun v. Peake, 22 Vet. App. 111 (2008).  No other manifestations of the disability have been reported during the appeal period.  Hence further consideration of an extraschedular rating is not warranted.

The Court has held that a TDIU is an element of all appeals of an initial or increased rating.  Rice v. Shinseki, 22 Vet. App. 447 (2009).  A TDIU is granted where a Veteran's service-connected disabilities are rated less than total, but they prevent him from obtaining or maintaining all gainful employment for which his education and occupational experience would otherwise qualify him.  38 C.F.R. § 4.16 (2010).

Where a Veteran: (1) submits evidence of a medical disability; (2) makes a claim for the highest rating possible; and (3) submits evidence of unemployability, the requirement in 38 C.F.R. § 3.155(a) that an informal claim "identify the benefit sought" has been satisfied and VA must consider whether the Veteran is entitled to a total rating for compensation purposes based on individual unemployability (TDIU).  Roberson v. Principi, 251 F.3d 1378, 1384 (Fed. Cir. 2001).  In this case the Veteran has not reported, and the evidence does not otherwise suggest, that he is unemployed or unemployable; thus, there is no evidence of unemployability and the issue of entitlement to TDIU is not raised.





ORDER

Entitlement to a 10 percent rating for hypertension is granted, subject to the provisions governing the award of monetary benefits.


REMAND

In various statements and during the April 2011 hearing, the Veteran testified that both his PFB and his bilateral pes planus with bilateral plantar fasciitis (bilateral foot disability) were worse.  In particular, he maintains that his PFB has gotten worse since surgery on March 2, 2011 and is manifested by severe pitting/scarring and intermittent infections, for which he takes antibiotics (primarily tetracycline).  Unfortunately, no photos were taken prior to the March 2011 surgery.  He contends that he was separated from service due to the severity of this condition.  August 2008 Physical Evaluation Board (PEB) Proceedings reflect that infections of the Veteran's skin (dissecting cellulitis) prevented the wearing of Kevlar; that this condition was longstanding and minimally responsive to treatment; and that at least 5 percent but less than 20 percent of exposed body area was affected.  Thus, the PEB recommended that the Veteran be separated from service; however, it also noted that the Veteran had PFB which did not constitute a physical disability.  The September 2009 VA examiner reported that the Veteran's PFB was constant and progressive and that he was currently on 250 mg tetracycline twice a day for infection, which was intermittent in the PFB lesions, but indicated that there was no evidence of scarring or disfigurement and no photos were taken.  However, many service and VA treatment records reflect that the Veteran has scarring due to this skin disability.  Under VA's Schedule for Rating Disabilities, PFB is to be rated under 38 C.F.R. § 4.118, Diagnostic Code 7813, provides rating criteria for dermatophytosis and provides that the disability is to be rated based on disfigurement of the head, face or neck (Diagnostic Code 7800), scars (Diagnostic Codes 7801, 7802, 7803, 7804 and 7805), or dermatitis (Diagnostic Code 7806), depending upon the predominant disability.  Instead the RO used Diagnostic Code 7828, pertaining to acne, for rating his PFB.  Moreover, the Veteran has indicated that the infections on his face mostly occur during the summer because of side effects of exposure to sunlight; otherwise he must work inside, and that the pitting and infections extend down the upper torso from the shoulders to the chest and his back.  In light of the above, the Veteran should be scheduled for a skin examination while the skin disorder is active.  Ardison v. Brown, 6 Vet. App. 405 (1994).  The frequency, duration, and outbreaks of skin disease exacerbations must be addressed, and the skin disorder should be considered, whenever possible, at a time when it is most disabling.  Id.  In addition, the examiner should discuss the relationship between the Veteran's PFB and his service-connected dissecting decalvans folliculitis, cellulitis of the scalp with scars and, if possible, differentiate the symptoms between these two disabilities.

With regard to his bilateral foot disability, the Veteran explained that his disability is not just plantar fasciitis but also inflammatory arthritis, for which he receives treatment at the Temple, Texas VA Medical Center (VAMC).  He maintains that his bilateral foot disability is also manifested by swelling and muscle spasms, in addition to pain.  In February 2009, VA gave him new orthotics and his VA rheumatologist has since indicated that his condition has progressed from moderate to severe.  The Veteran complained that his pain was worse with pronation, standing on his toes to lift up and reach items and with prolonged walking.  He indicated that he has lost a lot of work time due primarily to his feet.  Similarly, the Veteran should be scheduled for another foot examination to ascertain the nature and severity of the Veteran's bilateral foot disability.  In so doing, the VA examiner should, if possible, differentiate between the symptoms for the Veteran's bilateral pes planus with bilateral plantar fasciitis and his service-connected calcaneal spurs of the right and left ankles and left foot inflammatory arthritis and nonservice-connected right foot inflammatory arthritis.

Prior to examining the Veteran, outstanding VA treatment records from the Central Texas VA Healthcare System should be associated with his claims file to ensure completeness of the record.

Accordingly, the case is REMANDED for the following action:

1.  Obtain all outstanding records of evaluation and/or treatment of the Veteran from the Central Texas VA Healthcare System, since July 7, 2010.  All records and/or responses received should be associated with the claims file.

2.  After completion of 1 above, schedule the Veteran for a VA skin disorders examination to determine the current severity of his service-connected PFB.  If possible, the examination should be scheduled during a flare-up of the Veteran's skin disorder.  The entire claims file, to include a complete copy of the REMAND must be made available to the examiner designated to examine the Veteran, and the examination report should include discussion of the Veteran's documented medical history and assertions.  All appropriate tests and studies, if needed, should be accomplished (with all results made available to the examiner prior to the completion of his or her report), and all clinical findings should be reported in detail.  

The examination report should indicate what percentage of the body and what percentage of exposed areas are affected by the Veteran's PFB.  The examiner should also discuss the presence or absence of the 8 characteristics of disfigurement delineated in Note (1) of Diagnostic Code 7800 in relation to the Veteran's PFB.  The examiner should provide the number and areal extent of each scar and indicate whether any scarring found related to the Veteran's PFB is unstable or painful.  The examiner also should state whether intermittent systemic therapy or other immunosuppressive drugs are required, and if so, the duration of that treatment required during the past 12-month period.  Color photographs should be taken and associated with the claims file.

Ask the examiner to discuss all findings in terms of the diagnostic codes, including the Skin Rating Schedule, particularly diagnostic codes 7800, 7801, 7802, 7803, 7804, 7805, and 7806.  The pertinent rating criteria must be provided to the examiner, and the findings reported must be sufficiently complete to allow for rating under all alternate criteria.  Finally, the examiner should discuss the relationship between the Veteran's PFB and his service-connected dissecting decalvans folliculitis, cellulitis of the scalp with scars and, if possible, differentiate the symptoms between these two disabilities.

The examiner should clearly outline the rationale for any opinion expressed.  If any requested medical opinion cannot be given, the examiner should state the reason(s) why.

3.  After completion of 1 above, schedule the Veteran for a VA foot examination to determine the current severity of his service-connected bilateral pes planus with bilateral plantar fasciitis.  If possible, the examination should be scheduled during a flare-up.  The entire claims file, to include a complete copy of the REMAND must be made available to the examiner designated to examine the Veteran, and the examination report should include discussion of the Veteran's documented medical history and assertions.  All appropriate tests and studies (to include x-rays and neurological studies, if needed) should be accomplished (with all results made available to the examiner prior to the completion of his or her report), and all clinical findings should be reported in detail.

The examiner should described whether the Veteran's pes planus with plantar fasciitis, is equivalent to mild, moderate, severe or pronounced flatfeet and comment on the presence and extent of weight-bearing line over or medial to great toe; inward bowing of the tendo achillis; any marked deformity (pronation, abduction, etc.); pain on manipulation and use accentuated; indication of swelling on use; characteristic callosities; or, marked inward displacement and severe spasm of the tendo achillis on manipulation, not improved by orthopedic shoes or appliances.  The examiner should also indicate whether the Veteran's bilateral foot disability approximates a moderate, moderately severe, or severe foot injury.  Finally, the VA examiner should, if possible, differentiate between the symptoms for the Veteran's bilateral pes planus with bilateral plantar fasciitis and his service-connected calcaneal spurs of the right and left ankles and left foot inflammatory arthritis and nonservice-connected right foot inflammatory arthritis.

The examiner should clearly outline the rationale for any opinion expressed.  If any requested medical opinion cannot be given, the examiner should state the reason(s) why.

4.  After completion of the above development, the Veteran's claims remaining on appeal should be readjudicated, in light of all pertinent evidence and legal authority.  VA should document its consideration of whether: (1) "staged" ratings, pursuant to the Hart decision, cited to above, and (2) referral for an extraschedular rating under the provisions of 38 C.F.R. § 3.321(b), is warranted.  If any benefit sought on appeal remains denied, the Veteran and his representative should be furnished a supplemental SOC and afforded an appropriate period of time to respond, before the claims file is returned to the Board.

The Veteran has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This appeal must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2010).




______________________________________________
D. MARTZ AMES
Acting Veterans Law Judge, Board of Veterans' Appeals




Department of Veterans Affairs


